Citation Nr: 0904799	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty service from December 1965 
to November 1968, and from May 1971 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which, inter alia, denied service connection for 
bilateral hearing loss.

In December 2006, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2008, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  See 38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2008).  The requested 
opinion has been received and associated with the veteran's 
VA claims folder.  In October 2008, a copy of the medical 
opinion was provided to the veteran and his representative, 
and they were offered the opportunity to present additional 
evidence or argument.  See 38 C.F.R. § 20.903 (2008); see 
also Thurber v. Brown, 5 Vet. App. 119 (1993).  In November 
2008, the veteran responded that he had no further argument 
or evidence to submit and asked that the Board proceed with 
the adjudication of his appeal.  

The Board notes that in February 2008 written arguments, the 
veteran's representative raised a claim of service connection 
for bilateral tinnitus.  This matter has not as yet been 
adjudicated.  Inasmuch as it is not inextricably intertwined 
with the issue now before the Board on appeal, it is referred 
to the RO for appropriate action.




FINDING OF FACT

The most probative evidence shows that a chronic bilateral 
hearing loss disability was not present during the veteran's 
active service or for many years thereafter and that his 
current bilateral hearing loss disability is not causally 
related to his active service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in April 2001.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  In any event, the RO subsequently notified 
the veteran of the additional elements imposed by the Court 
in Dingess/Hartman in the September 2007 Supplemental 
Statement of the Case.  The veteran did not respond.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect); cf. Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that after VA provides a content-compliant 
VCAA notice, albeit in an untimely manner, and a claimant 
subsequently informs VA there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication)..

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  The veteran has 
also been afforded VA medical examinations in connection with 
his claim, and the Board has obtained an advisory medical 
opinion from the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901(a).  The Board finds that 
the reports of these examinations and the VHA advisory 
opinion provide the necessary medical opinions.  38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

Service medical records pertaining to the veteran's first 
period of active service show that at his December 1965 
military enlistment examination, he reported that he had 
recently had "otitis."  The examiner noted that it sounded 
as if the veteran had had draining in the left ear.  
Audiometric testing performed in conjunction with the 
enlistment examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
+35( 
+50)
+40 
(+50)
-125 (-
115)
+45 
(+50)
LEFT
+20 
(+35)
+15 
(+25)
-5 (+5)
+15 
(+20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

A recheck audiogram, apparently performed that same day or 
shortly thereafter, found puretone thresholds, in decibels, 
as follows:




HERTZ


500
1000
2000
4000
RIGHT
+35 
(+50)
+5 (+10)
-5 (+5)
+30 
(+35)
LEFT
+20 
(+35)
+15 
(+25)
-5 (5)
+10 
(+15)

The diagnosis was hearing loss.  

In-service medical records pertaining to this first period of 
active service are negative for complaints or findings of 
hearing loss.  At his October 1968 military separation 
medical examination, the veteran's ears were normal on 
clinical evaluation.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
0
5
0
LEFT
0
0
0
0

On a report of medical history completed by the veteran in 
connection with his separation examination, the veteran 
denied ear trouble and hearing loss.  

Service medical records pertaining to the veteran's second 
period of active service show that at his September 1969 
military reenlistment medical examination, the veteran's ears 
were normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:





HERTZ


500
1000
2000
4000
RIGHT
15
0
0
10
LEFT
15
5
0
5

On a report of medical history completed by the veteran in 
connection with his September 1969 military reenlistment 
examination, the veteran denied ear trouble and hearing loss.  

In-service medical records pertaining to the veteran's second 
period of active service are likewise negative for notations 
of hearing loss.  At his February 1972 military separation 
medical examination, the veteran's ears were normal on 
clinical evaluation.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
0
5
LEFT
10
5
10
15

On a report of medical history completed by the veteran in 
connection with his separation examination, he denied ear 
trouble and hearing loss.  

Later that month, prior to his separation from active 
service, the veteran sought treatment, stating that he had 
difficulty hearing in his left ear.  Examination showed an 
erythematous left ear and antibiotics and decongestants were 
prescribed.  The remaining service medical records are 
negative for complaints or findings of hearing loss.  

The veteran's service personnel records show that during both 
periods of active service, his military occupational 
specialty was cook.  He received no awards or decorations 
indicative of combat service.  The veteran served in Vietnam 
for nine months and 23 days during his second period of 
active service.

The post-service record shows that in November 1985, the 
veteran submitted an original application for VA compensation 
benefits, seeking service connection for several 
musculoskeletal disabilities.  His application, however, is 
negative for complaints of hearing loss, as is medical 
evidence received in connection with the claim, including an 
October 1985 VA hospitalization report and a November 1985 VA 
examination report.  In fact, the November 1985 VA 
examination report indicates that the veteran's ears were 
normal and that no hearing loss was evident at the time of 
the examination.  

In February 2001, the veteran submitted his claim of service 
connection for hearing loss.  This claim is the subject of 
this appeal.  

In support of the veteran's claim, the RO obtained private 
clinical records, dated from March 1976 to December 1998.  
These records are negative for complaints or findings of 
hearing loss.  

Also obtained by the RO were VA clinical records, dated from 
September 2000 to February 2003.  In pertinent part, these 
records show that on physical examination in September 2000, 
the veteran's right tympanic membrane was pearly gray with no 
lesions.  Scarring was noted on the left tympanic membrane.  
He complained of difficulty hearing.  An ENT consultation was 
requested, noting that the veteran had hearing difficulty 
with abnormal scarring on the right tympanic membrane.  

At the ENT consultation in November 2000, the veteran 
complained of a gradual loss of hearing in the right ear for 
the past 20 years.  Examination showed that the ears were 
retracted with marked atelectatic changes in the right 
tympanic membrane.  Audiometric testing reportedly showed 
severe to profound sensorineural hearing loss in the right 
ear.  The left ear was essentially within normal limits.  The 
diagnosis was severe-profound, longstanding sensorineural 
hearing loss in the right ear.  

At a VA general medical examination in February 2002, the 
veteran reported a history of hearing loss and tinnitus.  

In a September 2004 statement, the veteran indicated that it 
was his belief that he incurred bilateral hearing loss during 
service as a result of exposure to loud noises associated 
with combat in Vietnam.  

The veteran was afforded a VA audiology examination in 
January 2007, at which he reported hearing loss and tinnitus.  
With respect to his history of noise exposure, the veteran 
reported that he had experienced acoustic trauma during 
service.  Post-service, he reported occupational noise 
exposure as an auto mechanic.  He denied recreational noise 
exposure.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110+
110+
100
100
110
LEFT
25
20
20
20
50

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 100 percent in the left ear.  
Additionally, tympanometry revealed abnormal middle ear 
function in the right ear with a type B tympanogram and 
absent acoustic reflexes.  The left ear showed normal middle 
ear function.  Bone conduction was absent in the right ear 
supporting a profound deafness in the right ear.  Tinnitus 
was present in both ears.  The examining audiologist 
indicated that the veteran's left ear hearing loss was 
pathognomonic of noise-induced hearing loss.  The same could 
not be said of the right ear, however.  He indicated that the 
nature and etiology of the profound deafness in the right ear 
was unknown to him.  

The veteran again underwent VA medical examination May 2007.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
15
15
20
45

Speech audiometry revealed speech recognition was zero 
percent on the right and 94 percent on the left.  The 
examiner indicated that such test results were essentially 
unchanged from the April 2007 VA medical examination.  

In July 2007, a VA otolaryngologist reviewed the veteran's 
claims folder for the purpose of providing an opinion as to 
the etiology of the veteran's current hearing loss.  In 
reviewing the veteran's claims folder, the examiner noted 
that recent examinations had shown that the veteran had 
sensorineural hearing loss in the left ear, consistent with a 
past history of noise exposure versus presbycusis that is the 
expected pattern associated with the aging process.  The 
examiner noted that the veteran's service personnel records 
show that he worked as a cook during service with no 
documented combat experience.  He noted that while there may 
have been some degree of loud noise in a cook's environment, 
it was unlikely that such noise exposure was associated with 
the degree of hearing loss evident in the veteran's right 
ear.  Furthermore, the examiner noted that the veteran had a 
history of right-sided otitis media prior to service.  He 
indicated that a history of otitis media could be associated 
with various patterns of hearing loss; however, the lack of 
concrete evidence in this case prevented any definitive 
association between the veteran's current hearing loss and 
pre-service otitis media.  Further, he indicated that it was 
difficult to connect a history of otitis media, which is an 
infective process, in the middle right ear to severe hearing 
loss as there are many other potential etiologies, including 
idiopathic, that could account for the same pattern of 
hearing loss.  In summary, the examiner indicated that it was 
his opinion that the veteran's pattern of severe hearing loss 
in the right ear could not be related to his active service 
without resorting to pure conjecture.  He indicated that 
there was no known history of preexisting hearing loss prior 
to service.  Additionally, the veteran's pattern of severe 
hearing loss in the right ear had multiple possible 
etiologies including sudden sensorineural hearing loss of an 
idiopathic nature, acoustic neuroma, advanced cholesteatoma, 
endolymphatic hydrops, severe acoustic trauma or barotraumas, 
iatrogenic hearing loss that is secondary to medications of 
an otoxic nature or cochleotoxic nature, a history of trauma 
or other pathology of the eighth cranial nerve or the inner 
ear.  Therefore, the examiner indicated that as there was no 
consistent evidence for evaluating these other possible 
etiologies, no relationship between the veteran's current 
pattern of hearing loss and his military service could be 
offered without resorting to pure conjecture.  

In August 2008, the Board sought an advisory medical opinion from 
the Veterans Health Administration as to whether it is at least 
as likely as not that the veteran's current right and/or left ear 
hearing loss was either incurred in or aggravated during service.  

In an October 2008 opinion, a VA otolaryngologist responded 
that after reviewing the claims folder, he could find no 
evidence that the veteran had chronic hearing loss prior to 
service.  Based on the record, he indicated that the veteran 
had presented in 1965 with what was most likely a bilateral 
middle ear infection which subsequently resolved.  He noted 
that at the time of his separation from service in 1968 and 
again in 1972, testing showed that he had normal hearing 
acuity in both ears.

The otolaryngologist noted that the veteran's left ear 
currently exhibited mild sloping sensorineural hearing loss 
which dropped sharply to a moderate hearing loss in the high 
frequencies.  He indicated that this was a common age-related 
finding but was clearly made worse by lifetime cumulative 
noise exposure and it was usually bilateral and symmetric.  
The otolaryngologist noted that although the veteran may have 
had significant noise exposure as a cook in an active war 
zone in the military, he also probably had significant noise 
exposure as a civilian mechanic.  

With respect to the veteran's right ear, it was noted that 
the veteran currently exhibited a profound hearing loss with 
no usable hearing; this could not be explained by age or 
noise exposure.  Rather, he indicated that such hearing loss 
was usually idiopathic (not explainable by current medical 
evidence) although it could be caused by organic events such 
as brain stem tumors, uncommon inner ear infections, or even 
rarely strokes.  Regardless, this would have occurred after 
the veteran's military service.  The VA otolaryngologist 
indicated that it was his opinion that it was not likely that 
the profound hearing loss in the veteran's right ear had its 
onset during a period of active duty or was causally related 
to an injury or disease incurred during either period of 
active duty or to any incident therein.  

The VA otolaryngologist further concluded that it is not 
likely that the mild hearing loss in the veteran's left ear 
had its onset during a period of active duty or is causally 
related to an injury or disease incurred during either period 
of active duty or to any incident therein.  He noted that it 
was within the realm of possibility that an indeterminate 
portion of the veteran's mild noise-induced hearing loss in 
the left ear is attributable to increased noise exposure 
during his periods of active duty.  He indicated, however, 
that it was not possible to determine how much could be 
attributed to such exposure as one cannot retrospectively 
quantify noise exposure.  Regardless, he noted that this 
degree of hearing loss was commonly seen in patients of the 
veteran's age who had never served in the military.  

In summary, the VA otolaryngologist concluded that the 
evidence in this case was not in equipoise.  He indicated 
that it is highly likely that the veteran's right-sided 
hearing loss is unrelated to any event or condition that 
occurred during his military service.  He further indicated 
that the veteran's left sided hearing loss was common for his 
age group, frequently found at this level in men of the 
veteran's age who had never been in military service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss, which he argues is the result of noise exposure during 
active service.  

As set forth above, while the veteran exhibited decreased 
hearing acuity at the time of the December 1965 military 
enlistment examination conducted in connection with his first 
period of active service, such condition resolved with no 
apparent residuals.  As discussed in detail above, the 
remaining service medical records show that the veteran's 
hearing acuity was within normal limits, most significantly 
on audiograms conducted at the time of his October 1968 and 
February 1972 military separation medical examinations.  

The Board further notes that a VA otolaryngologist has 
explained that the decreased hearing acuity noted at the time 
of the veteran's December 1965 military enlistment medical 
examination was likely due to a middle ear inflammation which 
subsequently resolved.  He specifically concluded that based 
on the information presented, the veteran did not exhibit 
chronic hearing loss prior to or during active service.  

The Board observes that the post-service medical evidence is 
similarly negative for any indication of chronic hearing loss 
within the first post-service year or, indeed, for many years 
thereafter.  For example, when the veteran submitted his 
original application for VA compensation benefits in November 
1985, he made no reference to hearing loss and a November 
1985 VA examination report indicates that no hearing loss was 
evident at the time of the examination.  The Board also notes 
that the record on appeal contains private clinical records, 
dated form March 1976 to December 1998, which are entirely 
negative for complaints or findings of hearing loss.  The 
first post-service evidence of a hearing loss disability is 
not until September 2000, when the veteran sought treatment 
for difficulty hearing; an ENT consultation the following 
month showed severe to profound sensorineural hearing loss on 
the right.  The veteran was subsequently diagnosed as having 
left ear hearing loss.  

Based on the evidence set forth above, the Board finds that 
the most probative evidence shows that a chronic hearing loss 
disability was not present in service or for many years 
thereafter.  In fact, the veteran does not specifically 
contend otherwise.  Rather, as noted, he contends that his 
current hearing loss is causally related to noise exposure 
during service.  

Despite the fact that the service medical records are 
negative for findings of a chronic hearing loss disability, 
and despite the fact that the post-service medical records 
are negative for notations of hearing loss for nearly four 
decades thereafter, the Board notes that service connection 
may nonetheless be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992). 

In this case, however, the record contains no probative 
evidence that the veteran's current hearing loss is causally 
related his active service or any incident therein, including 
his claimed exposure to acoustic trauma.  In fact, in 2007 
and 2008, VA examiners concluded, after examining the veteran 
and reviewing his claims folder, that the veteran's current 
hearing loss was not as likely as not incurred during service 
or otherwise related to his active service or any incident 
therein, including acoustic trauma and otitis media.  

The Board assigns great weight and probative value to these 
opinions as a whole.  They were provided by qualified medical 
professionals, including an audiologist and 
otolaryngologists.  They were also based on an examination of 
the veteran and/or a review of the most pertinent evidence in 
claims folder, including the veteran's service medical 
records.  See Bloom v. West, 12 Vet. App.  185, 187 (1999).  
The Board also notes that the examiners provided rationales 
for their opinions, noting, for example, that the veteran's 
hearing acuity had been normal at the time of his separation 
from service, as evidenced by audiograms.  

Significantly, moreover, there is no other probative evidence 
of record which contradicts these opinions or otherwise 
indicates that the veteran's current hearing loss was 
incurred in active service.  The Board has considered the 
veteran's assertions to the effect that his hearing loss was 
incurred in service as a result of exposure to acoustic 
trauma.  As the record does not establish that he possesses a 
recognized degree of medical knowledge, however, the veteran 
lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v.  Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his opinion is not probative.  

In reaching this decision, the Board has also considered the 
arguments of the veteran's representative to the effect that 
the evidence of record is in relative equipoise as VA medical 
examiners have indicated that the veteran's left ear hearing 
loss was pathognomonic of noise-induced hearing loss and that 
the veteran may have had noise exposure during service.  

As discussed in detail above, the Board recognizes that VA 
medical examiners have indicated that the veteran's left ear 
hearing loss is noise-induced and that the veteran reported a 
history of noise exposure during service.  These examiners, 
however, also noted that the veteran had a significant post-
service noise exposure.  None of the examiners concluded that 
the veteran's current left ear hearing loss was causally 
related to noise exposure during service.  

In that regard, the Board has reviewed the October 2008 
medical opinion in which the VA otolaryngologist indicated 
that it was "in the realm of possibility" that some portion 
of the veteran's current left ear hearing loss was related to 
noise exposure during service.  While the Board has carefully 
considered this evidence, it is well established that medical 
opinions that are speculative or inconclusive in nature do 
not provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection). 

The Board notes that reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
Thus, the Board finds that the medical evidence discussed 
above does not provide a basis upon which to award service 
connection for bilateral hearing loss.  The Board further 
notes that the October 2008 VA otolaryngologist ultimately 
concluded that the evidence in this case was not in relative 
equipoise with respect to the claim of service connection for 
hearing loss.  Rather, he specifically concluded that "[i]t 
is not likely that the mild hearing loss in [the veteran's] 
left ear had its onset during a period of active duty or is 
causally related to an injury or disease incurred during 
either period of active duty or to any incident therein."  
Rather, he indicated that the veteran's left sided hearing 
loss was common in his age group, regardless of military 
service.  

In summary, the Board finds that the most probative evidence  
shows that the veteran's chronic hearing loss disability was 
not present during active service or for many years 
thereafter nor is it causally related to his active  service 
or any incident therein, including exposure to acoustic 
trauma.  Thus, the Board finds that the preponderance of the 
evidence is against the claims of service connection for 
bilateral hearing loss. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


